Citation Nr: 0812732	
Decision Date: 04/17/08    Archive Date: 05/01/08

DOCKET NO.  06-03 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for degenerative 
changes of the low back.

2.  Entitlement to service connection for left shoulder pain 
due to tendonitis.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from September 1971 to 
November 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey.

As noted during the veteran's January 2008 Travel Board 
hearing, claims for back and shoulder disorders had been 
denied by the RO prior to the March 2005 rating decision.  
The Board notes that, in an unappealed August 2003 rating 
decision, the RO denied service connection for back and 
shoulder conditions "claimed as 'pain.'"  As indicated in 
the April 2007 Supplemental Statement of the Case, the 
disabilities subject to appeal are "degenerative changes, 
low back" and "left shoulder pain due to tendonitis."  
This reflects that, unlike before, the veteran's disorders 
involve a known clinical diagnosis and not just pain.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted").
  
The fact that these disabilities have been characterized in a 
manner quite different from the description in the August 
2003 rating decision is very significant.  In Boggs v. Peake, 
No. 2007-7137 (Fed. Cir. Mar. 26, 2008), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
recently held (in the context for separate claims for 
conductive hearing loss and sensorineural hearing loss) that 
a claim for one diagnosed disease or injury cannot be 
prejudiced by a prior claim for a different diagnosed disease 
or injury.  Rather, the two claims must be considered 
independently.  See also Ephraim v. Brown, 82 F.3d 399 (Fed. 
Cir. 1996).  For this reason, the Board will treat the 
veteran's claims as de novo, as the RO did in the April 2007 
Supplemental Statement of the Case.  But see Barnett v. 
Brown, 8 Vet. App. 1, 4 (1995), aff'd 83 F.3d 1380 (Fed. Cir. 
1996) (the Board has a legal duty to address the "new and 
material evidence" requirement of 38 C.F.R. § 3.156 
regardless of the actions of the RO in cases of a prior final 
denial of a claim of service connection for the same 
disorder).

Separately, the veteran initiated an appeal regarding the 
evaluation assigned for his service-connected hepatitis C and 
was issued a Statement of the Case regarding this issue in 
July 2007.  He has not responded to this particular issuance 
to date, however, and the Board accordingly lacks 
jurisdiction over the issue.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

During service, the veteran was treated for low back pain in 
January 1973 and for left shoulder pain following an accident 
in July 1973.  He underwent a VA spine examination in March 
2004 addressing his claimed low back and left shoulder 
disorders, but the examination report does not contain 
conclusive information as to etiology.  The examiner noted a 
"history of left shoulder muscle injury as per the notes 
provided by the patient" and stated that "the records 
provided by the patient did not mention any low back injury 
and the review of the VA computer showed that the patient 
stated that his low back injury started only a few years 
ago."  This examiner noted that he did not have access to 
the veteran's claims file.  Also, the examiner did not 
further comment on the x-ray findings of thickening of the 
left clavicle cortex, noted to be "consistent with old 
healed fracture," in terms of a current disability. 

Given the in-service treatment, the veteran's own competent 
testimony as to an in-service injury, and the deficiencies of 
the prior VA examination, a more thorough examination with 
etiology opinions based on a claims file review is 
"necessary" under 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 
2007) and 38 C.F.R. § 3.159(c)(4) (2007).

Also, during his January 2008 Travel Board hearing, the 
veteran cited to private medical treatment soon after service 
for his claimed disorders.  While he noted that he "did not 
see these doctors in years," he did not confirm either that 
the doctors were deceased or that pertinent records of such 
treatment were unavailable.  See Counts v. Brown, 6 Vet. App. 
473, 477 (1994) (there is no duty to assist when the 
appellant acknowledges the unavailability of records).  In 
the absence of such confirmation, the Board finds that 
further efforts to obtain such treatment records are required 
under 38 C.F.R. § 3.159(c)(1) (2007).

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding his 
claims.  The letter must inform the 
veteran about the information and 
evidence that is necessary to 
substantiate the claims, notify him of 
the type of evidence that VA will seek to 
provide, inform him of the type of 
evidence that he is expected to provide, 
and request that he provide any and all 
relevant evidence currently in his 
possession.  

The veteran should be specifically 
requested to complete a signed release 
form, with full address information, for 
any private doctors who treated him for 
low back and left shoulder disorders in 
the years immediately following service.  
The veteran should also be notified that, 
in cases where service connection is 
granted, both a disability evaluation and 
an effective date for that evaluation 
will be assigned.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  After securing any necessary release 
forms, with full address information, all 
records of medical treatment which are 
not currently associated with the 
veteran's claims file should be 
requested.  All records obtained pursuant 
to this request must be included in the 
veteran's claims file.  If the search for 
such records has negative results, 
documentation to that effect should be 
included in the claims file.

3.  Then, the veteran should be afforded 
a VA examination, with an appropriate 
examiner, to determine the nature and 
etiology of his claimed low back and left 
shoulder disorders.  The veteran's claims 
file should be made available to the 
examiner prior to the examination, and 
the examiner is requested to review the 
entire claims file in conjunction with 
the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide a 
diagnosis corresponding to each low back 
and left shoulder disorder.  The examiner 
is also requested to offer an opinion as 
to whether it is at least as likely as 
not (e.g., a 50 percent or greater 
probability) that each current disorder 
is etiologically related to service.  For 
any disorder involving arthritis noted 
upon examination, the examiner should 
further provide an opinion as to whether 
it is at least as likely as not that such 
disorder was manifest within one year 
following service.

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

4.  After completion of the above 
development, the veteran's claims of 
service connection for degenerative 
changes of the low back and left shoulder 
pain due to tendonitis should be 
readjudicated.  If the determination of 
either claim remains adverse to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

